DECISION
The land Puapua lying on the landward side of the main road to Leone and bounded on the east by the land of Faasii and on the west by the land of Atofau was surveyed and filed for registration by the claimant Tuufuli. Objection to the registration of this land was made by Faasii.
With Tuufuli as a claimant to this land was his mother, Sinatoga and with Faasii as an objector was Mrs. Alec Willis.
In order properly to understand the issues in this case it must be known that some years ago there was a land case *547in this Court between Atofau and the People of Malaeloa regarding the ownership of certain lands in the Western District. The decision of the Court was in favor of Atofau. He was given the lands on the condition that he would pay the People of Malaeloa for the plantations which they had planted on the land.
It appears that Atofau did not have the necessary amount of money at the time so he sought an advance of at least $300.00. $100.00 was contributed by Ilaoa and Avegalio; $100.00 by Faasii; $50.00 by Magauli and $50.00 by Sinatoga and Tuufuli.
In return for the $100.00 contributed by Ilaoa and Avegalio they were given a piece of land on the seaward side of the road. The testimony of Avegalio is that this land was parcelled out and given to them by Atofau personally.
Faasii and Mrs. Willis testified that one Muagutu collected $200.00 as follows — the $100.00 from Faasii, $50.00 from Magauli and $50.00 from Tuufuli and Sinatoga. That Atofau in consideration of this advance of $200.00 turned a large part of the land over to Faasii and Faasii in turn gave a part of the land claimed by Tuufuli and his mother to them, but not all of the land now claimed by Tuufuli and his mother, and that then Faasii retained the balance of the land for himself, except that which was given by Atofau to Avegalio and Ilaoa.
The claimants and Atofau testified that in return for the loan of $300.00 Atofau, the then undoubted owner of the land, personally parcelled out one piece of the land, i.e. that claimed by Tuufuli and his mother, to them. A much larger piece to Faasii and a piece on the seaward side of the road to Ilaoa and Avegalio. Atofau is supported in his testimony by the statement under oath of both claimants and by the testimony of Avegalio that he personally parcelled out the land.
*548Magauli was not present as a witness for Faasii, but it was agreed that his testimony would support Faasii’s claims.
As the testimony is about evenly divided the Court must look at the situation from the standpoint of Samoan custom and what would appeal to the reason of a normal man. All of the land in question undoubtedly belonged to Atofau because it was awarded to him by the decision of the High Court. Why then, just because Faasii, a member of Muagutu’s family, contributed $100.00 of the $200.00 advanced by Muagutu to Atofau, should Atofau turn over the distribution of all the land to him. Would it not be more reasonable to suppose that he, Atofau, did as he says he did, i.e. that in return for the claimants’ $50.00 turned over a smaller part of the land to them, i.e. the land offered for registration, and for the objectors’ $150.00 turned over a larger portion of the land to them. For the $100.00 advanced by Ilaoa and Avegalio, parcelled out the land which they now own and which is not in dispute.
For this reason the Court is of the opinion that Atofau upon receipt of this advance turned over to the claimants the land now claimed by them — Faasii admitted that at least half of this land (toward the sea) which the claimants have surveyed he personally gave to them.
It is the opinion of the Court that Faasii is mistaken and that the land which was turned over to the claimants was turned over by Atofau, who should be in a position of knowing the extent and boundaries of this land better than Faasii.
Judgment of the Court is for the claimants Tuufuli and Sinatoga. Costs of $25.00 to be paid by the objector.